Christianson, Ch. J.
(concurring specially). I concur in an affircnance of the judgment. In my opinion the evidence fully supports the-findings made by the trial court, and the statement of facts contained in the opinion prepared by Mr. Justice Grace. The record shows that- the-court did not rule upon objections to evidence, and all evidence offered was received. The court did, however, sustain an objection to the competency of the defendant as a witness to transactions between herself and the deceased, and refused to permit her to testify upon that subject. At the time the ruling was made the record before the trial court clearly showed that the testimony sought to be elicited from the defendant was-within the bar of subd. 2, § 7871, Compiled Laws 1913.